NO. COA14-186

                    NORTH CAROLINA COURT OF APPEALS

                          Filed: 1 July 2014


IN THE MATTER OF:
                                        Mecklenburg County
    B.S.O.                              Nos. 09 JT 714-17, 10 JT 217
    V.S.O.
    R.S.O.
    A.S.O.
    Y.S.O.


    Appeal by respondents from order entered 12 November 2013

by Judge Regan A. Miller in Mecklenburg County District Court.

Heard in the Court of Appeals 11 June 2014.

    Twyla   Hollingsworth-Richardson  for   petitioner-appellee
    Mecklenburg County Department of Social Services, Division
    of Youth and Family Services.

    Smith Moore Leatherwood      LLP,    by   Carrie   A.   Hanger,   for
    guardian ad litem.

    Appellate Defender Staples Hughes by Assistant Appellate
    Defender Joyce L. Terres, for respondent-appellant mother.

    Rebekah W. Davis for respondent-appellant father.


    STROUD, Judge.


    Respondent-parents appeal from an order terminating their

parental rights to the minor children B.S.O. (“Brandy,” born

April   2009),   V.S.O.   (“Vincent,”     born   May    2006),   R.S.O.

(“Ronald,” born May 2005), A.S.O. (“Adam,” born January 2004),
                                       -2-


and Y.S.O. (“Yvonne,” born April 2010).1                 Because respondent-

father is not the father of Adam or Yvonne, his appeal does not

involve these children.         We note that the district court also

terminated the parental rights of Yvonne’s father, Jose S., and

Adam’s putative father, Orlando V., neither of whom are parties

to this appeal.

                         I. Procedural History

    Mecklenburg      County     Youth     and   Family     Services    (“YFS”)

obtained non-secure custody of Brandy, Vincent, Ronald and Adam

on 14 October 2009, and of Yvonne on 9 April 2010.              The district

court   adjudicated    the      four    elder   children     neglected     and

dependent    juveniles    on      10     December    2009,     and    entered

adjudications of neglect and dependency as to Yvonne on 5 May

2010.   As we noted in respondents’ previous appeal, YFS “first

became involved with the family in February of 2006 based on

reports of inappropriate discipline and domestic violence. YFS

remained involved with the family over the course of the next

several years.”       In re B.S.O., ___ N.C. App. ___, ___, 740

S.E.2d 483, 484 (2013).

    YFS     filed   petitions    to     terminate   respondents’      parental



1
  We will refer to the juveniles by pseudonym to protect their
privacy.
                                      -3-


rights on 9 May 2011.           The district court held its initial

hearing on the petitions between 5 January and 16 March 2012 and

entered an order terminating respondents’ parental rights on 18

April 2012.      On appeal, we reversed the order and remanded to

the   district   court   for    consideration    of    respondent-mother’s

motion to re-open the evidence, which she filed prior to entry

of the termination order.        In re B.S.O., ___ N.C. App. at ___,

740 S.E.2d at 486-87.          The court allowed respondent-mother’s

motion and received additional evidence in the cause on 18 July

and 30 September 2013.         By order entered 12 November 2013, the

court   again    concluded     that    grounds   existed    to   terminate

respondents’ parental rights and determined that termination was

in the best interests of the minor children.             Respondents filed

timely notices of appeal.

                          II.     Standard of Review

      Respondents challenge the district court’s adjudication of

grounds to terminate their parental rights under N.C. Gen. Stat.

§ 7B-1111(a) (2013).      In reviewing the trial court’s decision,

we must determine whether the findings of fact are supported by

clear, cogent and convincing evidence, and whether the findings

support the court’s conclusions of law.               In re Gleisner, 141

N.C. App. 475, 480, 539 S.E.2d 362, 365 (2000).              “If there is
                                              -4-


competent evidence, the findings of the trial court are binding

on appeal.”            In re McCabe, 157 N.C. App. 673, 679, 580 S.E.2d

69,    73   (2003).           An    appellant    is      bound    by   any     unchallenged

findings of fact.                  Koufman v. Koufman, 330 N.C. 93, 97, 408

S.E.2d      729,        731    (1991).          Moreover,         “erroneous      findings

unnecessary to the determination do not constitute reversible

error”      where       the    adjudication         is    supported       by    sufficient

additional findings grounded in competent evidence.                            In re T.M.,

180 N.C. App. 539, 547, 638 S.E.2d 236, 240 (2006).                              We review

conclusions of law de novo.                   In re J.S.L., 177 N.C. App. 151,

154, 628 S.E.2d 387, 389 (2006).

       Respondents challenge each of the grounds for termination

found by the district court.                    However, it is well established

that any “single ground . . . is sufficient to support an order

terminating parental rights.”                 In re J.M.W., 179 N.C. App. 788,

789, 635 S.E.2d 916, 917 (2006). Therefore, if we determine that

the court properly found one ground for termination under N.C.

Gen.    Stat.      §    7B-1111(a),      we     need     not     review   the     remaining

grounds. See In re Humphrey, 156 N.C. App. 533, 540, 577 S.E.2d

421, 426-27 (2003).

                         III. Respondent-father’s Appeal

       Respondent-father             argues     the      district      court     erred   in
                                     -5-


terminating    his   parental    rights     based     on   an    adjudication     of

willful     abandonment     under   N.C.     Gen.     Stat.      §   7B-1111(a)(7)

(2013).      Respondent-father contends that he was not afforded

notice of his need to defend this ground at the termination

hearing because the petitions filed by YFS did not specifically

allege willful abandonment under subpart (a)(7).                        See In re

C.W., 182 N.C. App. 214, 228-29, 641 S.E.2d 725, 735 (2007).                       We

disagree.

    The     Juvenile      Code   requires    a      motion      or   petition    for

termination    of    parental    rights     to   allege      “[f]acts    that    are

sufficient to warrant a determination that one or more of the

grounds for terminating parental rights [in N.C. Gen. Stat. §

7B-1111(a)] exist.”        N.C. Gen. Stat. § 7B-1104(6) (2013).                 While

the allegations “need not be exhaustive or extensive[,]” this

Court has held that “they must be sufficient to put a party on

notice as to what acts, omission or conditions are at issue.”

In re T.J.F., ___ N.C. App. ___, ___, 750 S.E.2d 568, 569 (2013)

(citation and quotation marks omitted). Moreover,

            [w]hen the petition alleges the existence of
            a particular statutory ground and the court
            finds the existence of a ground not cited in
            the petition, termination of parental rights
            on that ground may not stand unless the
            petition alleges facts to place the parent
            on notice that parental rights could be
                                             -6-


                 terminated on that ground.

Id.

       Under N.C. Gen. Stat. § 7B-1111(a)(7), parental rights may

be    terminated        if    “[t]he   parent       has       willfully         abandoned      the

juvenile         for    at    least    six     consecutive           months          immediately

preceding the filing of the petition or motion[.]”                                     N.C. Gen.

Stat. § 7B-1111(a)(7).                 “It has been held that if a parent

withholds his presence, his love, his care, the opportunity to

display      filial       affection,     and       wil[l]fully           neglects       to     lend

support and maintenance, such parent relinquishes all parental

claims and abandons the child.”                    Pratt v. Bishop, 257 N.C. 486,

501, 126 S.E.2d 597, 608 (1962).

       The       petitions    filed    by    YFS    on    9    May       2011       alleged   that

respondent-father,            inter alia, “abandoned said juvenile[s]                            in

that   .     .    .    [he]   was   deported       to    Mexico      .    .     .    after    being

incarcerated on September 3, 2010.                        [His] current whereabouts

are unknown.”           (emphasis added).           The petitions further alleged

that respondent-father, “for a continuous period of more than

(6) months next preceding the filing of the petition[s], ha[d]

willfully failed for such period to pay a reasonable portion of
                                          -7-


the cost of care for said juvenile[s.]”2                   Although YFS referred

to     respondent-father’s     abandonment            of   the    children     in    the

context     of   alleging   that     he    “neglected       said    juvenile[s]      as

defined in G.S. Section 7B-101(15)[,]” the petitions explicitly

asserted that respondent-father had, in fact, “abandoned” his

children.        Coupled with allegations that his whereabouts were

unknown     since   his   incarceration         and    deportation    in     September

2010    –   approximately    eight      months    before     the    petitions       were

filed – we believe the allegation of abandonment was sufficient

to put respondent-father on notice of a potential adjudication

under N.C. Gen. Stat. § 7B-1111(a)(7).                     Cf. In re T.J.F., ___

N.C. App. at ___, 750 S.E.2d at 569 (“While the better practice

would have been to specifically plead termination pursuant to

section      7B-1111(a)(7),        we      conclude         the     petition        here

sufficiently alleged facts to place respondent-father on notice

that his parental rights may be terminated on the basis that he

abandoned his child.”).

       Respondent-father     also       argues    that     the    evidence    and    the

district court’s findings of fact are insufficient to establish

that he willfully abandoned the minor children in the six months

immediately preceding YFS’s filing of the petition, as required

2
    See N.C. Gen. Stat. § 7B-1111(a)(3) (2013).
                                         -8-


by N.C. Gen. Stat. § 7B-1111(a)(7).                He contends that “neither

the findings nor the evidence address[es his] intent or the six

month   time     period    prior    to     the   filing    of    the    termination

petition.”

    To establish grounds for termination under N.C. Gen. Stat.

§ 7B-1111(a)(7), YFS was required to show that respondent-father

had willfully abandoned his children during the “determinative

period” from 9 November 2010 to 9 May 2011, the date it filed

its petitions.       In re S.R.G., 195 N.C. App. 79, 84-85, 671

S.E.2d 47, 51-52 (2009).             “Abandonment implies conduct on the

part of the parent which manifests a willful determination to

[forgo] all parental duties and relinquish all parental claims

to the child.”      In re Searle, 82 N.C. App. 273, 275, 346 S.E.2d

511, 514 (1986).          “[T]he findings must clearly show that the

parent’s   actions    are    wholly        inconsistent      with   a     desire   to

maintain custody of the child.” In re S.R.G., 195 N.C. App. at

87, 671 S.E.2d at 53.

    Rearranged       for    clarity,       the    district      court’s     findings

reflect    the     following       facts       regarding     respondent-father’s

conduct during the six months that preceded the filing of the

termination petitions in May 2011:

           59.     [Respondent-father]           was   incarcerated
                             -9-


         for no    operator license offense on      3
         September 2010 and deported [to Mexico].

         60. He returned to Charlotte at some point
         in March 2012. . . .

         . . . .

         47. While in Mexico, [respondent-father]
         was in contact with the social worker on at
         least one occasion.       During the time
         [respondent-father] was in Mexico, he did
         not seek to have his three children . . .
         come live with him in Mexico.    He did not
         offer any other relative placements for the
         juveniles.

         48. While in Mexico, [respondent-father]
         did not provide any child support for his
         children. [He] did not provide or offer any
         financial assistance for the care of his
         three children. [He] has not provided any or
         offered any child support for his children
         since his return to the United States.

         . . . .

         52. . . . [Respondent-father] has made no
         efforts to keep updated on the children
         while they have remained in custody.

         . . . .

         30. Neither the respondent-mother nor the
         respondent[-]father[   has]   provided  any
         financial support for the children although
         they have the ability to do so. [They] have
         no known disabilities.

Based on these findings, the court concluded that respondent-

father “willfully abandoned the juveniles for at least six (6)
                                       -10-


consecutive       months    immediately      preceding      the    filing        of   the

petition[.]”       See N.C. Gen. Stat. § 7B-1111(a)(7).                 Although the

willfulness of a parent’s conduct “is a question of fact to be

determined from the evidence[,]” In re Searle, 82 N.C. App. at

276, 346 S.E.2d at 514, it is immaterial that the court labeled

its finding of willfulness by respondent-father a conclusion of

law.     See State v. Hopper, 205 N.C. App. 175, 179, 695 S.E.2d

801, 805 (2010) (reviewing a mislabeled “conclusion of law” as a

finding of fact).

       We conclude that these findings support the trial court’s

conclusion       that      respondent-father         willfully     abandoned          his

children under N.C. Gen. Stat. § 7B-1111(a)(7).                    They show that,

during the relevant six-month period, respondent-father “made no

effort”    to     remain     in   contact     with    his   children        or    their

caretakers       and    neither   provided    nor     offered     anything        toward

their     support.         Although   respondent-father           was   jailed        and

deported to Mexico in September 2010, this Court has repeatedly

held that “a respondent’s incarceration, standing alone, neither

precludes nor requires a finding of willfulness” under N.C. Gen.

Stat. § 7B-1111(a)(7).            In re McLemore, 139 N.C. App. 426, 431,

533     S.E.2d     508,     510-11    (2000).          Similarly,       a    parent’s

deportation should serve as “neither a sword nor a shield in a
                                          -11-


termination of parental rights decision.”                       In re P.L.P., 173

N.C.   App.    1,    10,    618   S.E.2d       241,   247   (2005)   (citation      and

quotation marks omitted), aff’d per curiam, 360 N.C. 360, 625

S.E.2d 779 (2006).

       Although incarceration and deportation are not exactly the

same, we find the cases dealing with incarcerated parents to be

instructive.        In both situations, a parent has been removed from

his home by law enforcement action, presumably against his will.

The cases recognize that a parent’s opportunities to care for or

associate with a child while incarcerated are different than

those of a parent who is not incarcerated.                    The opportunities of

an incarcerated parent are even more limited than those of a

deported   parent,         in   that    once    the   deported     parent    has   been

removed from this country, he would be free to work, send funds

to   support    a    child,     or     communicate     with    a   child    by   phone,

internet, or mail from his own country.                       His opportunities to

see the child personally would be limited, but he would be free

to pursue legal action to attempt to have the child returned to

his custody in his own country.                In any event, respondent-father

here failed to take advantage of most of these opportunities

after deportation to Mexico.

       The evidence showed that respondent-father had the ability
                                        -12-


to    remain    in    contact   with   his    children      while   in    Mexico     but

failed to do so.          YFS social worker Lynda Peperak testified that

she    provided      respondent-father       with    her    telephone      number    in

February 2010.           Respondent-father was arrested on 3 September

2010 and left Mecklenburg County Jail on 14 September 2010.                          Ms.

Peperak spoke with respondent-father by telephone on 6 and 26

May 2011, having “obtained his phone number from one of the

foster parents[,]”3 and confirmed that he still had Ms. Peperak’s

phone number.           Nevertheless, respondent-father did not contact

YFS to inquire about his children following his deportation.

Ms. Peperak further testified that respondent-father had never

“provided any cards, gifts, letters, or anything” for his three

children; nor had he ever paid any support for them before or

after YFS filed the petitions to terminate his parental rights

in May 2011.

       YFS     social    worker   assistant         Karen   Logan-Rudisill,          who

supervised      respondent-mother’s          visitation      with   the    children,

testified      that     respondent-father      “called       during      one    of   the

visits . . . to speak with the boys” approximately four or five

months prior to the 15 March 2012 termination hearing.                         He never

3
  The record reflects that respondent-father telephoned the
children’s foster parents from Mexico on or about 21 March 2011
and gave them his phone number.
                                            -13-


contacted Ms. Logan-Rudisill regarding the children.

       At the hearing held on remand on 18 July 2013, respondent-

father testified that he re-entered the United States without

documentation in April 2012, and obtained employment and leased

an apartment in Charlotte in May 2012.                        He confirmed that he had

been deported in September 2010 and had spoken with respondent-

mother     and    the   children          “[o]ne            time”     while     in     Mexico.

Respondent-father claimed he did not contact YFS or the foster

parents from Mexico because he “lost the number[.]”                                   He also

acknowledged that he had not “provided any monies in support of

[the] children since they’ve been in foster care for nearly four

years[.]”

       Respondent-father       specifically                 objects    to     the     district

court’s finding that he “made no efforts to keep updated on the

children while they have remained in custody.”                                To the extent

the    evidence    showed   that      he     contacted          respondent-mother          and

spoke to the children on one occasion while he was in Mexico, we

agree     that    finding   of       fact        52     is    not     strictly       accurate.

“However, to obtain relief on appeal, an appellant must not only

show     error,   but   that     .    .      .        the    error    was     material    and

prejudicial, amounting to denial of a substantial right that

will likely affect the outcome of an action.”                            Starco, Inc. v.
                                    -14-


AMG Bonding and Ins. Servs., 124 N.C. App. 332, 335, 477 S.E.2d

211, 214 (1996).       As set forth above, the evidence showed that a

single phone call to respondent-mother represented respondent-

father’s only effort to contact or keep apprised of his children

during the relevant time period.4             Therefore, the court’s error

is harmless.       Cf. In re Estate of Mullins, 182 N.C. App. 667,

670-71, 643 S.E.2d 599, 601 (“In a non-jury trial, where there

are sufficient findings of fact based on competent evidence to

support the trial court’s conclusions of law, the judgment will

not be disturbed because of other erroneous findings which do

not   affect    the    conclusions.”)   (quotation     marks   and   citation

omitted),      disc.   rev.   denied,   361    N.C.   693,   652   S.E.2d   262

(2007).

      This Court has found willful abandonment “where a parent

withholds his presence, his love, his care, the opportunity to

display filial affection, and willfully neglects to lend support

and maintenance.”        In re D.J.D., 171 N.C. App. 230, 241, 615

S.E.2d 26, 33 (2005) (citation, quotation marks, and brackets

omitted).      We have further held that a parent’s single attempt



4
  To the extent that respondent-father claims “close contact”
with YFS and the children prior to September 2010, we note this
evidence falls outside the six-month period at issue under N.C.
Gen. Stat. § 7B-1111(a)(7).
                                     -15-


to contact a child during a period of incarceration does not

preclude a finding of willful abandonment under N.C. Gen. Stat.

§ 7B-1111(a)(7).      In re McLemore, 139 N.C. App. at 431, 533

S.E.2d at 511 (citing In re Harris, 87 N.C. App. 179, 184, 360

S.E.2d 485, 488 (1987)).          Both the evidence and the court’s

findings reflect that respondent-father’s arrest and subsequent

deportation   did   not    prevent   him    from    communicating   with   his

children and YFS.     In light of respondent-father’s single phone

call to respondent-mother and his children during the six months

immediately preceding 9 May 2011, the district court did not err

in finding that he willfully abandoned the children.                See id.;

In re Searle, 82 N.C. App. at 276-77, 346 S.E.2d at 514.

       Having upheld the adjudication under N.C. Gen. Stat. § 7B-

1111(a)(7), we need not address the remaining grounds found by

the district court for terminating respondent-father’s parental

rights.    See In re P.L.P., 173 N.C. App. at 9, 618 S.E.2d at

246.

                    IV.    Respondent-mother’s Appeal

       Respondent-mother     challenges     the    court’s   conclusion    that

she neglected the minor children under N.C. Gen. Stat. § 7B-

1111(a)(1) (2013).        A neglected juvenile is one who, inter alia,

“does not receive proper care, supervision, or discipline . . .;
                                  -16-


or who is not provided necessary remedial care; or who lives in

an environment injurious to the juvenile’s welfare[.]”             N.C.

Gen.   Stat.   §   7B-101(15)   (2013).    In   order   to   support   an

adjudication under N.C. Gen. Stat. § 7B-1111(a)(1), “[n]eglect

must exist at the time of the termination hearing[.]” In re

C.W., 182 N.C. App. at 220, 641 S.E.2d at 729.               Where “the

parent has been separated from the child for an extended period

of time, the petitioner must show that the parent has neglected

the child in the past and that the parent is likely to neglect

the child in the future.”       Id. The determination that a child is

neglected is a conclusion of law.         In re Helms, 127 N.C. App.

505, 510, 491 S.E.2d 672, 675 (1997).

       In support of its conclusion under N.C. Gen. Stat. § 7B-

1111(a)(1), the district court found as follows:

           7.   . . . The primary issues which led to
           these children being placed in YFS custody
           were   the  mother’s   housing instability,
           domestic violence between the respondent-
           mother and [respondent-father].    Lack of
           appropriate supervision of the children and
           inappropriate discipline of the children
           were primary issues as well.

           8.   [Brandy, Vincent, Ronald, and Adam]
           were adjudicated neglected and dependent on
           December 10, 2009 . . . .

           9.   . . . Yvonne was adjudicated neglected
           and dependent on 5 May 2010.
                    -17-



10. . . . The respondent-mother was to
engage in mental health treatment, obtain
substance abuse assessment, obtain domestic
violence    assessment,     participate     in
parenting   education,    visit    with    the
children, maintain contact with YFS social
worker, attend the children’s appointments,
maintain   stable    housing,    and    obtain
employment in order to provide for the
children.

. . . .

14. The respondent-mother was required to
obtain therapy to establish that she could
independently care for the children.     The
mother has suffered significant trauma in
her life.    The respondent-mother has not
been able to complete therapy in more than
22 months that the children have been in YFS
custody.

15. The      respondent-mother     has    been
inconsistent    with    her    mental   health
treatment and psychotherapy. The respondent-
mother attended psychotherapy sessions with
Dr. Alicia Ceballos through September 2010.
The respondent-mother did not attend her
psychotherapy    sessions    consistently   in
October and November 2010.     The respondent-
mother did not see Dr. Ceballos between
November   2010   and    March   2011.     The
respondent-mother has not been consistent in
reporting to Dr. Castro for mental health
medication and management.

16. The respondent-mother was ordered to
complete the NOVA domestic violence program
pursuant to this Court’s order of 9 June
2010.   The mother completed two sessions of
NOVA, but was terminated on 10 October 2010
for non-compliance.   The YFS social worker
                     -18-


obtained       the      respondent-mother’s
reinstatement in NOVA on 20 October 2010.
The respondent-mother was terminated from
NOVA for a second time on 7 December 2010
for non-compliance.

17. The respondent-mother was ordered by
the Court on 9 June 2010 to complete [an]
adult literacy program. The respondent-
mother has not completed [an] adult literacy
program.

18. The    respondent-mother used  corporal
punishment with the children when they were
in her care.

19. The       respondent-mother       completed
parenting education through family sessions
conducted by Traci Withrow; however, the
respondent-mother     only     attended     and
participated in one shared-parenting visit,
although [she] was offered several shared-
parenting visits. The respondent-mother was
provided with unsupervised visitation in
December   2010,   but   these    visits   were
discontinued after [she] lost the apartment
she was living in due to lack of income.

. . . .

25. The respondent-mother has not attended
the   children’s   education   and  medical
appointments   although   offered  by   the
department.

. . . .

31. [Respondent-mother] has been . . .
earning $300 per weekend per her own
testimony for the past five months.   [She]
has not provided any monies for the support
of the children to YFS or to the foster
parents.
                    -19-



32. The mother has provided some small
amounts of money to the children on occasion
during visits.   . . . These funds could be
considered gifts and are not signs of
actively     supporting     the     children
financially.

. . . .

46. Nothing has changed [since this Court’s
opinion   in  In   re   B.S.O.]  other  than
[respondent-father]   has   [reentered]  the
country illegally.

. . . .

49. Upon [respondent-father]’s return to
the United States in March 2012, [he]
resumed his relationship with [respondent-
mother].

50. [Respondent-father] has been providing
[respondent-mother] with a stable place to
stay since his return to Charlotte.      The
evidence does not establish that [he] has an
emotional attachment to [respondent-mother,]
and they are not married.

. . . .

55. The inconsistency of the respondent
mother in complying with mental health
therapy has not changed.

56. If the children were to return to the
home   of    the    respondent  mother   and
[respondent-father], [she] would again be
the primary caretaker of the children, and
that would not resolve the issue of improper
supervision that led to the three oldest
children   being   placed   in YFS   custody
approximately four years ago nor the issues
                                     -20-


            of domestic violence       that      existed   in   her
            relationships.

            57. The probability of the repetition of
            neglect is high in that the respondent
            mother has not addressed her mental health
            issues   and   [respondent-father] is  not
            willing to change his level of involvement
            in the daily care of the children.

            . . . .

            61. [Respondent-father]     has   provided   a
            stable   place  to   stay   for   [respondent-
            mother], but [she] has not addressed her
            mental   health  needs    through   consistent
            therapy and has not completed NOVA.        Her
            relationship with [respondent-father] is one
            of convenience and is not stable.

            . . . .

            66. The juveniles have been in YFS custody
            for   approximately  four   years  and   the
            respondent mother has not addressed the
            issues that led to the children being placed
            in YFS custody. . . . .

To the extent respondent-mother does not contest these findings

on   appeal,   they   are   deemed     to   be    supported     by    competent

evidence.      Koufman, 330 N.C. at 97, 408 S.E.2d at 731.                   We

address   respondent-mother’s    exceptions        to   the     court’s   fact-

finding below.

     Challenging a portion of finding of fact 14, respondent-

mother argues that there was no evidence that she was required

to obtain mental health therapy “to establish that she could
                                          -21-


independently care for the children.”                    Respondent-mother notes

that no such purpose was explicitly articulated in her family

services agreement (“FSA”) or F.I.R.S.T.5 assessment, or by any

of her therapists.

       As part of her FSA, respondent-mother agreed to submit to a

F.I.R.S.T.      assessment        and    follow   its     recommendations.              The

assessment      resulted     in    respondent-mother’s            referral       to    CMC–

Randolph for a mental health evaluation.                      Psychotherapist Alicia

Ceballos, PhD,        evaluated respondent-mother at CMC-Randolph in

May    2011.     Dr.    Ceballos        testified      that    the     purpose    of   the

referral was to ensure respondent-mother’s compliance “with her

medication     regimen,     and     she    was    to    acquire        positive    coping

skills, especially emotion regulation skills in order to relate

to her children and her partner.”

       Dr. Ceballos found that respondent-mother exhibited traits

of borderline personality disorder, including a “very intense

fear of abandonment[,]” “all or nothing thinking and functioning

out    of    emotions[,]”     “impulsivity        relating        to    the   abuse     of

alcohol, the intense anger and difficulty managing the anger[,]

and    a    pattern    of   what    appeared      to     be     instability       in   her

effective relationships.”               Dr. Ceballos developed a treatment

5
    An acronym for Families in Recovery Stay Together.
                                            -22-


plan     for     respondent-mother           which        included      the        goal      of

“learn[ing] skills in order to relate better with her partner

and her children.          In particular, improve her regulation of her

anger.”

       Although      respondent-mother’s           mental      health      treatment       was

not      explicitly         geared         toward         raising       her            children

“independently[,]”          abundant       evidence       shows      that        her    mental

health issues were inextricably linked to the conditions that

led     to    the    children’s      removal         from     her     home       and     their

adjudication as neglected and dependent.                            Respondent-mother’s

emotional        instability         and         unregulated         anger        manifested

themselves, inter alia, in her use of violence in the home with

her    children      and   respondent-father,           as    well    as     a    series     of

unstable       and   volatile   romantic          relationships       both       before     and

after        respondent-father’s           deportation          to      Mexico.              In

adjudicating Yvonne neglected in May 2010, the district court

found that “[t]he primary issue” at the time of the four older

children’s       adjudications        “was        the     mother’s      mental          health

treatment.”          The   court’s    orders       have      consistently         emphasized

respondent-mother’s         need     to     follow      through       with       her    mental

health       treatment.         As         the     uncontested         findings          show—

specifically, findings 15, 55, and 61—respondent-mother failed
                                           -23-


to    do   so.    The    ultimate        relevance    of     this    programming     was

necessarily to prepare respondent-mother to properly care for

her children. Finding 14 is a reasonable short-hand summary of

this evidence.

       Respondent-mother next objects to finding 18 that she used

corporal punishment with the minor children when they were in

her care.        While conceding “there is evidentiary support for the

finding” as to incidents prior to the children’s removal from

her home in 2009, she contends there is no evidence that she

used corporal punishment after YFS took custody of the children.

       Finding 18 does not purport to refer to corporal punishment

by respondent-mother after the children’s removal from her home.

The    court     was    free   to      consider    respondent-mother’s            conduct

toward     the    children     leading      to    their    prior     adjudication     as

neglected.        See In re Ballard, 311 N.C. 708, 713, 319 S.E.2d

227, 231 (1984) (“[I]n ruling upon a petition for termination of

parental       rights    for   neglect,      the     trial    court    may    consider

neglect of the child by its parents which occurred before the

entry of a previous order taking custody from them.”)                                Such

evidence    was     relevant      in     assessing   the     likelihood      of   future

neglect     for        purposes     of     N.C.    Gen.      Stat.     7B-1111(a)(1),

particularly where respondent-mother’s use of violence in the
                                                -24-


home and anger control issues were of central concern.

      Respondent-mother                claims    the    evidence       does    not    support

findings      25    and     31    that    she     did   not    attend     her    children’s

medical and educational appointments or “provide[] any monies

for   the     support       of    the     children      to    YFS   or    to    the       foster

parents.”       Although we agree with respondent-mother that these

findings vary slightly from the evidence, the discrepancies are

inconsequential.

      Asked         about        respondent-mother’s            attendance           at      the

children’s         medical       and    educational      appointments,         Ms.    Peperak

testified that respondent-mother “attended one WIC appointment

and one pediatrician appointment for the girls” and just one

“school,      an     IEP     meeting,      for     V[incent]”       in    December        2010.

Moreover,      respondent-mother            “never      asked    [Ms.     Peperak]         about

[the children’s] appointments[.]”                       When queried about her own

attendance, respondent-mother responded, “I remember I went to

some of the medical appointments for the boys.                           I don’t remember

the   exact    dates       of     when    that    happened.”        The       evidence      thus

showed   that       respondent-mother            evinced      little     interest     in     the

children’s appointments and for the most part did not attend

them.

      Regarding respondent-mother’s monetary contributions to YFS
                                            -25-


and the foster parents, Ms. Peperak testified that she had never

“provided        [YFS]   with    any      money      for    the    children’s        care[,]”

despite reporting that she was earning $300 to $400 per week

selling     food      beginning      in    October         2011.     At     a    permanency

planning       hearing    held       on    15     March     2012,    respondent-mother

confirmed that she had paid nothing toward the support of the

children, even though she was then earning at least $300 per

weekend.

      Ms.      Logan-Rudisill        testified        that     respondent-mother          “on

occasion” gave $10 to the girls’ foster parents and $20 to the

boys’ foster parents.            Respondent-mother would also occasionally

give the children one-dollar bills.                         At the hearing held on

remand on 18 July 2013, respondent-mother claimed that, within

the past year, she had given the children $600 “once [when] I

saw     them     at   McDonald’s.”              On    cross-examination,             however,

respondent-mother explained that she “ran into” the children’s

foster mother, Ms. H. at a McDonald’s in August 2012 and that

she then bought “items for the children in August 2012 with Ms.

[H.]”       In    response      to   the    next      question      posed       by   counsel,

respondent-mother         confirmed        that       she    “did    not    provide       any

financial support for the children between March 2012 and May

2013[.]”       We note that the court did find that respondent-mother
                                    -26-


“has provided some small amounts of money to the children on

occasion during visits.       . . . These funds could be considered

gifts and are not signs of actively supporting the children

financially.”

    The evidence fully supports the district court’s finding

that respondent-mother paid nothing to YFS toward the children’s

cost of care.6     While the evidence does show her payment of

occasional small sums to the foster parents, the corresponding

error   in   finding    32   was   harmless.          The   court’s   remaining

findings make clear that it did not base the adjudication under

N.C. Gen. Stat. § 7B-1111(a)(1) on the absence of such payments

from respondent-mother to the foster parents.                See generally In

re T.M., 180 N.C. App. at 547, 638 S.E.2d at 240 (stating that

“erroneous   findings    unnecessary       to   the    determination    do   not

constitute reversible error”).

    Respondent-mother next objects to finding 56, contending

that “[t]he evidence does not show that there would be improper

supervision of the children if they were returned to the home of

the parents.”     We find no merit to this claim.                The evidence

shows that respondent-mother has failed to address her mental


6
  The court found that YFS’s total expenditures for the five
children exceeded $315,000.
                                          -27-


health issues and emotional instability.                      She also failed to

complete domestic violence treatment at NOVA and was terminated

three times for excessive absences.                    Although respondent-mother

improved her parenting skills by working with child and family

psychotherapist Traci Withrow between November 2009 and November

2010,     Ms.     Logan-Rudisill         saw     her    skills      “decline”     after

respondent-father was deported.                Even after respondent-father’s

return, respondent-mother maintained a “passive” parenting style

and had difficulty managing multiple children.                         Overall, Ms.

Logan-Rudisill         saw    no     improvement         in   respondent-mother’s

“ability to manage the five children” during her involvement in

the case.

    The     evidence     and    the      district      court’s    findings      further

reflect    the    tenuous     nature      of   respondents’       relationship      and

respondent-mother’s          dependence        on   respondent-father.            After

respondent-father       was     deported,      respondent-mother        resumed     her

pattern of instability in her relationships and housing.                            In

July 2011, she disclosed to Ms. Logan-Rudisill that she had been

involved in a domestic violence incident with her then partner,

Kelvin    R.,    and   showed      Ms.   Logan-Rudisill       her    “scratches     and

bruises.”       Ms. Peperak testified that respondent-mother had at

least    eleven    different       residences       between      December    2010   and
                                         -28-


March 2012 and “demonstrated a pattern of relationships not only

with boyfriends but also with roommates and friends that have

been unhealthy and have included violence.”                     Finally, we note

that     respondent-mother        does    not    contest      the     findings       that

respondent-father has “[re]entered the country illegally” and

that “[h]er relationship with [him] is one of convenience and is

not    stable.”        Accordingly,      the    evidence      amply    supports       the

court’s finding 56 that respondent-mother had not resolved the

issues of improper supervision and domestic violence that led to

the children’s removal from her home.

       Respondent-mother         also    challenges     the    court’s        “ultimate

finding” in finding 57 that “[t]he probability of the repetition

of neglect is high” in light of her failure to “address[] her

mental health issues” and respondent-father’s unwillingness “to

change    his    level      of   involvement     in    the    daily    care     of    the

children.”       We believe the evidence and the court’s evidentiary

findings are sufficient to show a probability of a repetition of

neglect.        More than three years after the children’s removal

from her home, respondent-mother had yet to confront the primary

issues    leading      to   their   removal.          Moreover,     finding      57    is

consistent      with     respondent-father’s          testimony       “that    if     the

children were to come back home, [respondent-mother] will be
                                        -29-


dedicated to their care and I would go out to work.”

       Where    “different     inference[s]        may    be     drawn    from      the

evidence, [the trial court] alone determines which inferences to

draw and which to reject.”            In re Hughes, 74 N.C. App. 751, 759,

330 S.E.2d 213, 218 (1985).             We conclude that the evidence and

the court’s evidentiary findings support a reasonable inference

that neglect would likely recur if the children were returned to

respondent-mother.

       Respondent-mother       also    challenges     the      adjudication        under

N.C. Gen. Stat. § 7B-1111(a)(1) as unsupported by the district

court’s findings of fact.            However, the court found both a prior

adjudication of neglect as to each child and a high probability

of a repetition of neglect, as required.                 See In re Ballard, 311

N.C.    at     714-15,   319    S.E.2d     at     231-32.        Therefore,         this

assignment of error is overruled.

       Having affirmed the adjudication of grounds to terminate

respondent-mother’s       parental       rights    for    neglect,       we   do    not

address the remaining grounds found by the district court.                           See

In re P.L.P., 173 N.C. App. at 9, 618 S.E.2d at 246.

                                V.      Conclusion

       The petitions filed by YFS provided sufficient notice to

respondent-father        to     allow     an      adjudication       of       willful
                              -30-


abandonment under N.C. Gen. Stat. § 7B-1111(a)(7).        The evidence

and the district court’s findings support an adjudication of

grounds to terminate respondent-father’s parental rights under

N.C. Gen. Stat. § 7B-1111(a)(7), and of grounds to terminate

respondent-mother’s parental rights for neglect under N.C. Gen.

Stat.   §   7B-1111(a)(1).   Therefore,     we   affirm    the   order

terminating respondents’ parental rights.

    AFFIRMED.

    Judges CALABRIA and DAVIS concur.